Citation Nr: 1525491	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a hip disorder.  

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to February 9, 2012, and 50 percent disabling since.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The record in this matter consists solely of electronic claims files and has been reviewed.  Notably, the September 2013 Statement of the Case (SOC) addressed the four issues listed on the title page.  The Veteran's VA Form 9, Substantive Appeal, listed only one issue (that of service connection for the bilateral hips); however, the box indicating an intent to appeal all issues on the SOC was checked.  Therefore, reading the evidence in the light most favorable to the Veteran, the Board finds that the intent was to appeal all four issues. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The record indicates that additional documentary development is required.  In a statement received in March 2013, the Veteran stated that his hip disorder prevents him from working and that he "went on disability."  The AOJ should clarify with the Veteran whether he receives disability benefits (e.g., SSDI, workers' compensation), and if so, should retrieve all relevant evidence pertaining to an award of disability benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In a statement received in June 2013, the Veteran indicated that he received PTSD treatment at the Vet Center.  In the same statement, he indicated treatment at "McClellan."  The AOJ should attempt to obtain any relevant evidence pertaining to such treatment.  

Throughout VA treatment records currently of record, it is repeatedly indicated that the Veteran's hip problem is "treated outside the VA."  The AOJ should attempt to obtain any private medical evidence pertaining to such treatment.  

Further, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in July 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should undergo additional VA examination of his service-connected PTSD.  As is noted in the September 2013 rating decision granting a higher initial rating to 50 percent, VA treatment records indicate that the Veteran's PTSD has worsened since his most recent VA compensation examination over four years ago in April 2011.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran should undergo VA compensation examination into his assertion that he incurred a bilateral hip disorder during service.  The evidence of record, to include two supportive letters from private treating physicians, should be addressed in a report which also details medical findings and an opinion regarding the Veteran's assertion that exposure to herbicide in Vietnam caused a bilateral hip problem.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, an addendum is required to explain the underlying reasons for the negative nexus opinion offered in the April 2011 VA audiology examination on the issues of hearing loss and tinnitus.  In particular, the examiner is to be reminded that a lack of diagnosis of hearing loss in service cannot serve as the sole reason for a negative finding.  The examiner must offer an opinion that takes into consideration the significant noise exposure as a combat medic in service, relative to the lack of noise exposure as a physical therapist after service. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since July 2013.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Contact the Veteran to determine what type of disability benefits he is currently receiving from non-VA sources.   See March 2013 statement.  If such records exist, attempt to obtain and associate with the claims folder any outstanding medical evidence pertaining to disability benefits the Veteran mentioned.  If such evidence cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit a signed VA Form 21-4142 pertaining to any outstanding private medical evidence, particularly any of which relates to the treatment "outside of the VA" noted in VA treatment records, and to the Veteran's June 2013 statement noting the Vet Center.  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the claims file should be documented accordingly.  

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hip disorder.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner addressing the service connection claim for a hip disorder should respond to the following questions:

(i) does the Veteran have a current hip disorder? 

(ii) if so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed hip disorder is related to an in-service disease, event, or injury?  
Please note and discuss in the report the Veteran's lay assertions of record that he developed a hip disorder due to herbicides exposure in Vietnam, an assertion which is reportedly supported two private treating physicians.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed hip disorder, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the Veteran's exposure.

5.  After the development in paragraphs #1-3 is completed, schedule the Veteran for a VA examination for his claim for increased rating for PTSD.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand.  The examiner is asked to provide a report addressing the current severity of the Veteran's PTSD.   

6.  After the development in paragraphs #1-3 is completed, forward the Veteran's claims folder to the examiner who conducted the April 2011 VA audio examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims file in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current hearing loss and tinnitus are related to his confirmed in-service noise exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner is also reminded that the lack of diagnosed hearing loss in service cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  It is noted that the Veteran served as a combat medic in Vietnam, and was exposed to rockets, gunfire, helicopters, and other battle noises, without hearing protection.  It is also noted that the Veteran's post-service occupation is as a physical therapist, with little to no noise exposure.

7.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

